EXHIBIT 10.14



September 7, 2012
 
Mr. William H. Wells
12602 Blanco Terrace Lane
Houston, TX 77041




Dear Bill:


You have elected to retire from Rowan Companies plc (“Rowan”) and its
subsidiaries and affiliates which are directly or indirectly controlled by Rowan
(collectively, the “Company”), effective as of the close of business on
September 7, 2012 (the “Retirement Date”). During your employment, (i) the
Company provided you with access to confidential information of the Company and
specialized knowledge concerning the business in which the Company was engaged;
(ii) you were one of a limited number of persons that were primarily responsible
for the conduct, management, operation, and development of the Company business;
and (iii) you occupied a position of trust and confidence with the Company, and
were familiar with the Company’s customers, suppliers and employees.  As a
valued and key officer, you were selected to participate in various incentive
programs designed to enhance and protect the Company’s business and goodwill to
the benefit of the Company and its shareholders. You accepted these
opportunities to acquire stock and other performance based incentives
acknowledging your commitment as a key employee to create and protect business
opportunities and goodwill in the interest of the Company and its other
shareholders.  In connection with your retirement, in order to protect and
preserve the goodwill developed by the Company through these incentive plans,
and in consideration of your continuing protection of such goodwill, and the
other agreements and valuable services to the Company as provided herein, you
and Rowan have agreed to the terms and conditions as contained in this letter
agreement (the “Agreement”).
 
1. Retirement.  You affirm, and effective as of the Retirement Date, you agree
that you retire unequivocally, completely and finally from your employment, and
you resign all positions, titles, responsibilities and authority as a director,
officer or employee of the Company. You acknowledge that you have no authority
to act on the Company’s behalf from and after the Retirement Date. You agree to
return all Company property in your possession to Rowan promptly after your
Retirement Date.
 
2. Confidentiality.  You acknowledge and agree, for yourself and for your heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives, that you will (and will use your best efforts to cause such
affiliates to) continue to hold in a fiduciary capacity for the benefit of the
Company all trade secrets, and information, knowledge or data relating to the
Company or its business and treated as confidential by the Company including
information received by you from customers, suppliers or other third parties in
connection with your employment unless such information has become public
knowledge (other than by your acts or the acts of your affiliates in violation
of this Agreement) (hereinafter being collectively referred to as “Confidential
Information”).  You agree to return all Confidential Information, including all
photocopies, extracts and summaries thereof, and any such information stored
electronically on tapes, computer disks, flash drives or in any other manner, to
Rowan as soon as practicable and in no event later than your Retirement Date.
You agree that you shall not, without the prior written consent of Rowan or as
may otherwise be required by law or legal process, communicate or divulge any
Confidential Information to anyone other than the Company and those designated
by the Company.  In the event that you may be required by law or legal process
to communicate or divulge any Confidential Information, you agree to so notify
the General Counsel of Rowan and to exercise your commercially reasonable best
efforts to assure that confidential treatment will be accorded to such of the
Confidential Information which Rowan so designates, and you shall then disclose
only that portion of the Confidential Information that is legally required to be
disclosed.  In connection with any such proceedings with respect to Confidential
Information, you will be entitled to payment of legal fees and expenses as
provided in Section 8.
 
3. Employee Benefits.  In connection with your retirement, your employee
benefits will be handled as follows:
 
a.  
You will be paid for all accrued but unused vacation and sick days through your
Retirement Date on or before October 15, 2012;

 
b.  
You may continue your medical, dental and vision benefits as provided in the
Consolidated omnibus Budget Reconciliation Act, commonly known as COBRA,
provided that you pay the applicable premiums for such coverage when due; and

 
c.  
Your vested benefits in the Rowan Companies, Inc. Savings and Investment Plan,
the Rowan Pension Plan, and the Restoration Plan of Rowan Companies, Inc.
(collectively the “Retirement Plans”) will be maintained according to the terms
and conditions of such Retirement Plans subject to such elections as you may
make under the Retirement Plans but otherwise your participation in the
Retirement Plans including service and benefit accrual will cease as of the
Retirement Date;

 
d.  
Your participation in all other employee benefits including Basic and Voluntary
Life Insurance, Basic and Voluntary Accidental Death and Dismemberment (AD&D)
insurance, and Short and Long Term Disability coverage will cease as of the
Retirement Date unless you exercise any rights of conversion which are your
responsibility to complete.

 
4. Incentive Plan.  As a valued and key officer and employee participating in
the Company’s various long-term incentive plans (as applicable, the “Incentive
Plan”), provided you continue to be employed to the Retirement Date and sign and
do not revoke this Agreement, Rowan agrees as follows:
 
a.  
30,499 shares of restricted stock previously awarded but unvested in grants of
March 5, 2010, February 25, 2011 and March 7, 2012 shall vest effective upon the
Retirement Date;

 
b.  
To extend effective upon your retirement the exercise period of your vested
options awarded in grants of July 21, 2004, May 17, 2005 and April 28, 2006
shall remain exercisable until their original expiration date, being July 21,
2014, May 17, 2015 and April 28, 2016, respectively, unless otherwise earlier
terminated after the Retirement Date in accordance with the terms of the
original grant notice;

 
c.  
39,936 stock appreciation rights (“SARs”) previously awarded but unvested in
grants of March 5, 2010, February 25, 2011 and March 7, 2012 shall vest
effective upon the Retirement Date;

 
d.  
your vested SARs awarded in grants of May 5, 2009, March 5, 2010, February 25,
2011 and March 7, 2012 shall remain exercisable until five (5) years following
the Retirement Date, unless otherwise earlier terminated after the Retirement
Date in accordance with the terms of the original grant notice; and

 
e.  
Provided that you comply with the restrictions designed to preserve and protect
Company goodwill as set forth in Section 5 below, to vest effective upon the
Retirement Date 2,475 performance units (“PUs”) awarded in a grant of March 7,
2012 and to pay you such payout amounts, if any, determinable as of December 31,
2012, December 31, 2013, and December 31, 2014, before March 15 of the following
year respectively. You agree that in the event that you do not comply with the
restrictions in Section 5, you shall forfeit and Rowan shall have no further
obligation to pay you any unpaid payout amount provided in Section 4e.

 
Except as expressly provided in this Section 4, all rights, title and interest
you may have in any restricted stock, options, stock appreciation rights,
performance units or other Awards, as such term is defined, are subject to the
terms and conditions of the applicable Incentive Plan, and the terms and
conditions of any grant, notice, agreement or award with respect to such Awards
which shall remain in full force and effect.
 
5. Protection and Preservation of Goodwill. For the period ending on March 7,
2015 (the third anniversary of the grant date of the PUs), you agree
 
a.  
You will not, directly or indirectly, for your benefit or for the benefit of any
other person, firm or entity, solicit the employment or services of, or hire,
any person who was employed by the Company upon your Retirement Date, or within
six months prior thereto; provided however, this prohibition shall not apply to
any person hired by a firm or entity with which you are associated that was
hired without your knowledge or input.

 
b.  
You will not carry on or engage in duties substantially similar to the duties
you performed for the Company in the twelve months preceding the Retirement
Date(as a director, employee, consultant or otherwise)  for any offshore
drilling business including without limitation, Atwood Oceanics, Diamond
Offshore Drilling, Inc., Ensco plc, Hercules Offshore, Noble Corp, Seadrill Ltd.
or Transocean Ltd.;

 
c.  
You will not solicit (or assist another in soliciting) any of the Company’s
customers or prospective customers as of the Retirement Date for the purpose of
inducing, or attempting to induce, such customer or prospective customer not to
do business or reduce its business with the Company; and

 
d.  
You will not (i) encourage (or assist another in encouraging) any employee,
contractor, consultant, supplier, or vendor of the Company to terminate or
lessen its relationship with the Company, or (ii) on behalf of another offshore
drilling business engage, employ, or solicit or contact for employment or
engagement (or assist another in such activity) any employee, contractor or
consultant of the Company.

 
6. Value and Reasonableness.  You agree that the Company’s substantial
investments in its business interests, goodwill, and Confidential Information
are worthy of protection, and that the Company’s need for the protection
afforded herein is greater than any hardship you may experience by complying
with its terms.  You further agree that the limitations as to time, geographic
area, and scope of activity to be restrained contained in this Agreement are
reasonable and are not greater than necessary to protect the Confidential
Information, goodwill and other legitimate business interests of the Company.
 
7. Non-Disparagement.  Except as may be required by a court of competent
jurisdiction or a governmental agency acting within its authority, you agree for
yourself and for your heirs, dependents, assigns, agents, executors,
administrators, trustees and legal representatives, that you will not (and will
use your best efforts to cause such affiliates to not) at any time engage in any
form of conduct, or make any statements written or verbal or cause or encourage
others to make any statements, written or verbal, or representations, including
comments on any internet site, “message board” or “chatroom”, that disparage or
otherwise impair the reputation, goodwill, or commercial interests of the
Company, or any of its agents, officers, directors, employees and/or
stockholders.
 
8. Cooperation.  You agree to assist and cooperate with the Company in the
completion of business matters related to your prior employment including
without limit litigation matters as may be reasonably requested by Rowan’s
General Counsel.  In providing such cooperation, you may be provided
Confidential Information which shall be subject to the obligations in Section
2.  Rowan and you agree to work out reasonable accommodations for the provision
of such litigation assistance so that it does not unreasonably interfere with
any of your personal affairs, business endeavors or future employment.  No such
services shall be requested of you except by Rowan’s General Counsel.  Rowan
shall advance and pay your reasonable legal fees (and related legal expenses)
incurred in connection with any such event.  Any such payment shall be due upon
receipt by Rowan of your written request for payment, accompanied by such
evidence of the legal fees and expenses incurred by you as Rowan reasonably may
require.  Any such payment shall be made on the last business day of the
calendar month following the calendar month in which the payment becomes due;
provided, however, that any such payment shall be made not later than the close
of the calendar year following the calendar year in which the legal fees and
expenses are incurred by you.  You will obtain the consent of the General
Counsel of Rowan to your selection of legal counsel for this purpose, which
consent shall not be unreasonably withheld.
 
9. Legal Fees and Expenses.  In any action arising out of this Agreement, the
prevailing party shall be entitled to his or its costs of action, including but
not limited to reasonable attorneys’ fees and the fees of experts.
 
10. Clawback.  In the event it is discovered after the Retirement Date that you
committed fraud or engaged in intentional misconduct that would have required
disclosure under federal securities laws during the time period from January 1,
2008 through the Retirement Date (the “applicable period”), all payments to you
shall cease immediately and you shall reimburse the Company for (i) any bonus
and other incentive-based or equity-based compensation received by you from the
Company during the applicable period, and (ii) any profits realized from the
sale of shares of the Company issued upon the exercise of stock options or stock
appreciation rights or the vesting of restricted shares or performance units
during the applicable period.
 
11. Personal Services Agreement.  This Agreement is personal to you and you may
not assign or transfer any part of your rights or duties hereunder, or any
amounts due to you hereunder, to any other person, except that this Agreement
shall inure to the benefit of and be enforceable by your personal or legal
representatives, executors, administrators, heirs, distributes, devises,
legatees or beneficiaries to the extent applicable.
 
12. Waiver and Release.  In consideration of Rowan’s agreement to provide the
payments and other items described in this Agreement, you hereby release and
forever discharge the Company, and its officers, directors, agents, servants,
employees, successors, assigns, insurers, employee benefit plans and
fiduciaries, and any and all other persons, firms, organizations and
corporations, from any and all damages, losses, causes of action, expenses,
costs (including attorneys fees), demands, liabilities and claims on behalf of
yourself, your heirs, executors, administrators and assigns, of any kind or
nature whatsoever, known or unknown, suspected or unsuspected, contingent or
matured (“Claims”), which you at any time heretofore had or claimed to have or
which you at any time hereafter may have or claim to have, whether arising out
of tort, strict liability, misrepresentation, violation of any regulation or
law, or any cause whatsoever, including, without limitation, Claims based on
Texas common law, Claims based on the Age Discrimination in Employment Act or
any other federal or state discrimination statutes, or any and all Claims in any
manner related to your employment with and/or retirement from the Company, and
including, without limitation Claims caused by or attributable to the sole,
partial, and/or comparative negligence, fault or strict liability of the
Company.  Further, by accepting the payments described in this Agreement, you
agree not to sue the Company or the related persons and entities described above
with respect to any matters released hereunder.
 
Notwithstanding the foregoing release and discharge, you shall retain all rights
to (i) indemnity, contribution, and directors and officers and other liability
coverage that you may have under any statute, the governing documents of Rowan
or by any other agreement, including the Deed of Indemnity by and between Rowan
and you dated May 4, 2012 and as in effect on the Retirement Date; (ii) bring a
lawsuit to enforce the Rowan’s obligations under this Agreement; (iii) file a
complaint with, providing information to, or testifying or otherwise assisting
in any investigation or proceeding brought by any state, federal or local
regulatory or law enforcement agency or legislative body (but you expressly
waive any right to collect any damages or other personal recovery in such a
proceeding), or (iv) file any Claims that are not permitted to be waived or
released under the Fair Labor Standards Act or under the express provisions of
any other applicable law.
 
You shall have 21 days to decide whether to sign this Agreement.  After you have
signed this Agreement, you may revoke the Agreement within seven days after you
have signed it by delivering a written notification to me.  You have notified
Rowan that you have consulted an attorney about the meaning and contents of this
Agreement, including the release contained herein.  You acknowledge that you
have read this Agreement, have had an opportunity to ask questions and have it
explained to you and that you understand that the Agreement will have the effect
of knowingly and voluntarily waiving any action you might pursue, including
breach of contract, personal injury, retaliation, employment discrimination  and
any other claims arising prior to the date of the Agreement.
 
13. Modification or Waiver.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by you and such director or officer as may be specifically
designated by the Board.  Waiver by any party of any breach of or failure to
comply with any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or a waiver
of any other breach of, or failure to comply with, any other provision of this
Agreement.
 
14. Notice.  All notices, requests, demands and other communications required or
permitted to be given by either party to the other party by this Agreement shall
be in writing and shall be deemed to have been duly given when delivered
personally or received by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as follows:
 
If to Rowan, to:
 
Rowan Companies plc
2800 Post Oak Boulevard, Suite 5450
Houston, Texas 77056
Attention:  Executive Vice President – Legal
 


 
If to you, to:
 
Mr. Bill Wells
12602 Blanco Terrace Lane
Houston, TX 77041


15. Severability.  If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
 
16. General Provisions.  This Agreement shall be governed by and interpreted
under the laws of the State of Texas applicable to contracts entered into and
performed solely in the State of Texas.  Rowan and you agree that all disputes
concerning this Agreement shall be arbitrated in Houston, Texas pursuant to the
American Arbitration Association’s National Rules for the Resolution of
Employment Disputes.  The award of the arbitrator shall be final and binding and
shall be enforceable in a court of competent jurisdiction.
 
17. Taxes.  The Company reserves the right to withhold any required taxes from
any amounts payable under this Agreement.
 
18. Special Note Regarding Internal Revenue Code Section 409A.  Notwithstanding
any provision of this Agreement, if the payment of any amounts or benefits under
this Agreement or any plan of deferred compensation would be subject to
additional taxes and interest under Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) because the timing of such payment is not delayed
as provided in Code Section 409A(a)(2)(B), then any such payments that you would
otherwise be entitled to during the first six months following your Retirement
Date shall not be paid within such period but shall instead be accumulated and
paid in a lump-sum, with interest credited at the Applicable Federal Rate as in
effect on your Retirement Date, on the date that is six months and one day after
your Retirement Date (or if such payment date does not fall on a business day of
Rowan, the next following business day of Rowan), or such earlier date upon
which such amount can be paid under Code Section 409A without being subject to
such additional taxes and interest.  It is the intent of Rowan and you that the
provisions of this Agreement comply with Code Section 409A, and all provisions
of this Agreement shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Code Section 409A and any
terms (defined or otherwise) shall use the definition of such terms contained in
Code Section 409A to the extent applicable.  In addition, “Retirement Date”
shall have the meaning of “Separation from Service” as defined in Code Section
409A.
 
Each payment or benefit provided under this Plan, including each payment under
Section 4 shall be considered a separate payment for purposes of Code Section
409A.
 
All reimbursements and in-kind benefits provided pursuant to this Agreement
shall be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv)
such that any reimbursements or in-kind benefits will be deemed payable at a
specified time or on a fixed schedule relative to a permissible payment
event.  Specifically, (i) the amounts reimbursed and in-kind benefits provided
under this Agreement, other than with respect to medical benefits provided under
Item A.4 below, during your taxable year may not affect the amounts reimbursed
or in-kind benefits provided in any other taxable year, (ii) except as otherwise
provided in this Agreement, the reimbursement of an eligible expense shall be
made on or before the last day of your taxable year following the taxable year
in which the expense was incurred, and (iii) the right to reimbursement or an
in-kind benefit is not subject to liquidation or exchange for another benefit.
 
Neither you nor any of your creditors shall have the right to subject any
deferred compensation (within the meaning of Code Section 409A) payable under
this Agreement to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment.
 
[Signature Page to Follow.]
 

 
 

--------------------------------------------------------------------------------

 



Very truly yours,




  /s/ Melanie M.
Trent                                                                
Melanie M. Trent
Senior Vice President, Chief AdministrativeOfficer and Company Secretary






AGREED TO, ACCEPTED, and EFFECTIVE
 This 4th day of September 2012


  /s/ William H. Wells
William H. Wells


 


